Per Curiam.
In 1919 judgment was entered for plaintiff on defendant’s defaults in appearance. A motion to vacate same for lack of service of the summons was made in 1933. Although the court upheld service and denied the motion to vacate, it permitted the defendant to appear and answer. Such procedure was plainly unwarranted. Thereafter the case Was tried and judgment rendered for defendant — a result which is not sustained by the credible evidence.
The order opening the default is, therefore, reversed, with ten dollars costs, judgment appealed from vacated, and judgment of May 14, 1919, reinstated.
Appeal from judgment dismissed.
All concur; present, Callahan, Frankenthaler and Shientag, JJ.